IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DILPREET BAJWA,                             : No. 284 EAL 2019
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
IBRAHIM I. MAHMOUD AND AMIRA TIBIN,         :
                                            :
                   Petitioners              :


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of December, 2019, the Petition for Allowance of Appeal

is DENIED.